DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: after “US Application Serial No. 16/210,979” (paragraph 0001, lines 1-2), should insert – now US Patent 11,150,181 --.  
Appropriate correction is required.

	Claim Objections

Claims 1-7, 14, 25, and 26 are objected to because of the following informalities: 
- claim 1, “its” (lines 5, 11) should be removed; “the same” (line 14) should be – same --.
- claims 2-26, “the same” (line 2) should be – same --.
- claims 6 and 7, “a single digital signature” (line 4) should be – the digital signal –.
Appropriate correction is required.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claim 1 recite an abstract idea of “comparing the second digital signature with the first digital signature to verify whether the properties of the second sample are the same or similar to the properties of the first sample” (Mental Process).
Under prong 2, step 2A, the abstract idea is integrated into a practical application of “generating a first absorption spectra of a first sample of a hydrocarbon product using near infrared spectrometry; deconvoluting the first absorption spectra into its principle components to create a first digital signature; generating a second absorption spectra of a second sample of a hydrocarbon product using near infrared spectrometry; deconvoluting the second absorption spectra into its principle components to create a second digital signature”.
Accordingly, the claim and its dependents are patent eligible under 35 USC 101.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19-23 of U.S. Patent No. 11,150,181 (to Little, III et al.) in view of Hassell (US 2017/0058670). Little, III et al. (‘181) claims:
1. A method for verifying whether properties of a second sample of a hydrocarbon product are the same as or similar to properties of a first sample (claim 1), comprising:
generating a first absorption spectra of a first sample of a hydrocarbon product using near infrared spectrometry (claim 1, lines 4-6);
deconvoluting the first absorption spectra into its principle components to create a first digital signature (claims 1, lines 7-8),
generating a second absorption spectra of a second sample of a hydrocarbon product using near infrared spectrometry (claim 1, lines 13-15);
deconvoluting the second absorption spectra into its principle components to create a second digital signature (claim 1, lines 16-17);
comparing the second digital signature with the first digital signature to verify whether the properties of the second sample are the same or similar to the properties of the first sample (claim 1, lines 18-21).

2. The method for verifying whether properties of a second sample of a hydrocarbon product are the same as or similar to properties of a first sample of claim 1, wherein the first digital signature is expressed in a form of principle components derived from a spectra (claim 2).

3. The method for verifying whether properties of a second sample of a hydrocarbon product are the same as or similar to properties of a first sample of claim 1, wherein the first digital signature is expressed in a form of principle components derived from a spectra, and the principle components are eigenvalues showing changes within an absorption spectra (claim 3).

4. The method for verifying whether properties of a second sample of a hydrocarbon product are the same as or similar to properties of a first sample of claim 1, wherein the first digital signature is expressed in a form of principle components derived from a spectra, and each principle component is orthogonal to a preceding principle component (claim 4).

5. The method for verifying whether properties of a second sample of a hydrocarbon product are the same as or similar to properties of a first sample of claim 1, wherein the first digital signature is expressed in a form of principle components derived from a spectra, and each principle component is orthogonal to a preceding principle component and the principle components are plotted against one another to visually express unique attributes of the spectra (claim 4).

6. The method for verifying whether properties of a second sample of a hydrocarbon product are the same as or similar to properties of a first sample of claim 1, wherein the first digital signature is derived from more than one measurement device whose output is integrated into a single digital signature (claim 5).

7. The method for verifying whether properties of a second sample of a hydrocarbon product are the same as or similar to properties of a first sample of claim 1, wherein the second digital signature is derived from more than one measurement device whose output is integrated into a single digital signature (claim 6).

8. The method for verifying whether properties of a second sample of a hydrocarbon product are the same as or similar to properties of a first sample of claim 1, wherein the first digital signature is also derived from a basic sediment and water value of the first sample, and the second digital signature is also derived from a basic sediment and water value of the second sample (claim 7).

9. The method for verifying whether properties of a second sample of a hydrocarbon product are the same as or similar to properties of a first sample of claim 1, wherein the first digital signature is also derived from a carbon dioxide value of the first sample, and the second digital signature is also derived from a carbon dioxide value of the second sample (claim 8).

10. The method for verifying whether properties of a second sample of a hydrocarbon product are the same as or similar to properties of a first sample of claim 1, wherein the first digital signature is also derived from a hydrogen sulfide value of the first sample, and the second digital signature is also derived from a hydrogen sulfide value of the second sample (claim 9).

11. The method for verifying whether properties of a second sample of a hydrocarbon product are the same as or similar to properties of a first sample of claim 1, wherein the first digital signature is also derived from a total acid number value of the first sample, and the second digital signature is also derived from a total acid number value of the second sample (claim 10).

12. The method for verifying whether properties of a second sample of a hydrocarbon product are the same as or similar to properties of a first sample of claim 1, wherein the first digital signature is also derived from a total sulfur value of the first sample, and the second digital signature is also derived from a total sulfur value of the second sample (claim 11).

13. The method for verifying whether properties of a second sample of a hydrocarbon product are the same as or similar to properties of a first sample of claim 1, wherein the first digital signature is also derived from a micro carbon value of the first sample, and the second digital signature is also derived from a micro carbon value of the second sample (claim 12).

14. The method for verifying whether properties of a second sample of a hydrocarbon product are the same as or similar to properties of a first sample of claim 1, wherein the first digital signature is also derived from a viscosity value of the first sample, and the second digital signature is also derived from a viscosity value of the second sample (claim 13).

15. The method for verifying whether properties of a second sample of a hydrocarbon product are the same as or similar to properties of a first sample of claim 1, wherein the first digital signature is derived from a metal composition value of the first sample (claim 14).

16. The method for verifying whether properties of a second sample of a hydrocarbon product are the same as or similar to properties of a first sample of claim 1, wherein the second digital signature is derived from a metal composition value of the second sample (claim 15).

17. The method for verifying whether properties of a second sample of a hydrocarbon product are the same as or similar to properties of a first sample of claim 1, wherein the first digital signature is also derived from a true boiling point value of the first sample, and the second digital signature is also derived from a true boiling point value of the second sample (claim 16).

18. The method for verifying whether properties of a second sample of a hydrocarbon product are the same as or similar to properties of a first sample of claim 1, wherein the first digital signature is also derived from a vapor pressure value of the first sample, and the second digital signature is also derived from a vapor pressure value of the second sample (claim 17).

19. The method for verifying whether properties of a second sample of a hydrocarbon product are the same as or similar to properties of a first sample of claim 1, wherein the second digital signature is also compared with the first digital signature in a blockchain or other distributed ledger environment (claim 19).

20. The method for verifying whether properties of a second sample of a hydrocarbon product are the same as or similar to properties of a first sample of claim 1, wherein the second digital signature is also compared with the first digital signature to verify chain of custody (claim 20).

21. The method for verifying whether properties of a second sample of a hydrocarbon product are the same as or similar to properties of a first sample of claim 1, wherein the second digital signature is also compared with the first digital signature to verify compliance of the second sample of a hydrocarbon product with contractual requirements (claim 21).

22. The method for verifying whether properties of a second sample of a hydrocarbon product are the same as or similar to properties of a first sample of claim 1, wherein the first digital signatures are used in a data as a service platform to provide real-time visualization of hydrocarbon product data (claim 22).

23. The method for verifying whether properties of a second sample of a hydrocarbon product are the same as or similar to properties of a first sample of claim 1, wherein the first absorption spectra are generated by a swept source spectrometer taken at a resolution of up to 0.1 nm with a scan range between 1250 nm and 2100 nm (claim 23).

However, regarding claim 1, while Little, III et al. (‘181) does not claim
the first sample is taken from hydrocarbon product at a source of the fluid infrastructure and the second sample is taken from a hydrocarbon product at a transfer point in a fluid infrastructure, this limitation would have been obvious in view of Hassell.
Hassell discloses transporting hydrogen samples (paragraph 0045, line 4, that are taken at a source (paragraph 0045, lines 4-6), and to be further taken at a transfer point for testing (laboratory for testing, paragraph 0045, lines 7-8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 2018/0321215) in view of Ouerdane et al. (US 2011/0306147), Schlueter et al. (US 2016/0282263), and Hassell (US 2017/0058670).

Regarding claim 1, Peterson et al. discloses a method for verifying whether properties of a second sample of a hydrocarbon product are the same as or similar to properties of a first sample (Abstract, lines 9-14), comprising:
		comparing the second digital signature with the first digital signature to verify whether the properties of the second sample are the same or similar to the properties of the first sample (comparing isotope signatures to determine at least one characteristic of the source of the hydrocarbon sample, Abstract, lines 9-14). 

However, Peterson et al. does not disclose
	generating a first absorption spectra of a first sample of a hydrocarbon product using near infrared spectrometry;
	deconvoluting the first absorption spectra into its principle components to create a first digital signature, wherein the first sample is taken from hydrocarbon product at a source of the fluid infrastructure and the second sample is taken from a hydrocarbon product at a transfer point in a fluid infrastructure;
	generating a second absorption spectra of a second sample of a hydrocarbon product using near infrared spectrometry;
	deconvoluting the second absorption spectra into its principle components to create a second digital signature.

Ouerdane et al. discloses
	generating a first spectra of a first sample of a hydrocarbon product (a method of multiple spiking isotope dilution mass spectrometry comprising obtaining a mass spectrum of a chemical system having two or more inter-converting analytes of interest, paragraph 0031, lines 1-4);
	deconvoluting the first spectra into its principle components to create a first digital signature (paragraph 0053, lines 3-5);
	generating a second spectra of a second sample of a hydrocarbon product (a method of multiple spiking isotope dilution mass spectrometry comprising obtaining a mass spectrum of a chemical system having two or more inter-converting analytes of interest, paragraph 0031, lines 1-4);
	deconvoluting the second spectra into its principle components to create a second digital signature (paragraph 0053, lines 3-5) for comparing isotopic signatures between inter-converting substances (paragraph 0053, lines 5-7).

While Ouerdane et al. does not expressly disclose generating absorption spectra of samples of a hydrocarbon product using near infrared spectrometry, Schlueter et al. discloses an infrared spectrometer might equally be a mass spectrometer (paragraph 0052, lines 9-11). Thus, it would have been obvious to generate absorption spectra of samples of a hydrocarbon product using near infrared spectrometry.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Peterson et al. with deconvoluting the absorption spectra into its principle components to create digital signatures as suggested by Ouerdane et al. and Schlueter et al. for the purpose of comparing isotopic signatures between inter-converting substances.

While Peterson et al. as modified by Ouerdane et al. and Schlueter et al. does not disclose the first sample is taken from hydrocarbon product at a source of the fluid infrastructure and the second sample is taken from a hydrocarbon product at a transfer point in a fluid infrastructure, Hassell discloses transporting hydrogen samples (paragraph 0045, line 4, that are taken at a source (paragraph 0045, lines 4-6), and to be further taken at a transfer point (laboratory for testing, paragraph 0045, lines 7-8). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Peterson et al. as modified with transporting hydrogen samples that are taken at a source as disclosed by Hassell for the purpose of further being taken at a transfer point for testing.

Regarding claim 2, Peterson et al. discloses the first digital signature is expressed in the form of principle components derived from the spectra (paragraph 0041, lines 1-5).

Regarding claim 9, Peterson et al. discloses the first digital signature is also derived from a carbon dioxide value of the first sample, and the second digital signature is also derived from a carbon dioxide value of the second sample (paragraph 0102, lines 4-8).

Regarding claim 10, Peterson et al. discloses the first digital signature is also derived from a hydrogen sulfide value of the first sample, and the second digital signature is also derived from a hydrogen sulfide value of the second sample (paragraph 0102, lines 4-8). 

Regarding claim 12, Peterson et al. discloses the first digital signature is also derived from a total sulfur value of the first sample, and the second digital signature is also derived from a total sulfur value of the second sample (paragraph 0102, lines 5-8).
 
 Regarding claim 13, Peterson et al. discloses the first digital signature is also derived from a micro carbon value of the first sample, and the second digital signature is also derived from a micro carbon value of the second sample (paragraph 0102, lines 5-8).

Regarding claim 15, Peterson et al. discloses the first digital signature is also derived from a metal composition value of the first sample (paragraph 0091, lines 4-9).

Regarding claim 16, Peterson et al. discloses the second digital signature is also derived from a metal composition value of the second sample (paragraph 0091, lines 4-9).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. in view of Ouerdane et al., Schlueter et al., and Hassell as applied to claim 1 above, and further in view of Chait et al. (US 20030162224).

Regarding claim 3, Peterson et al. as modified by Ouerdane et al., Schlueter et al.,
 and Hassell discloses the claimed limitations as discussed above, except the first digital signature is expressed in the form of principle components derived from the spectra, and the principle components are eigenvalues showing changes within the absorption spectra. 

Chait et al. discloses a digital signature is expressed in the form of principle components derived from the spectra, and the principle components are eigenvalues showing changes within the absorption spectra (paragraph 0104, lines 1-11) for analyzing geochemical signatures (paragraph 0104, lines 1-3).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Peterson et al. as modified with expressing signatures from eigenvalues as disclosed by Chait et al. for the purpose of condensing information space provided by the signatures (paragraph 0104, lines 1-2).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. in view of Ouerdane et al., Schlueter et al., and Hassell as applied to claim 1 above, and further in view of Formolo et al. (US 2016/0258922).

Regarding claim 6, Peterson et al. as modified by Ouerdane et al., Schlueter et al.,
 and Hassell discloses the claimed limitations as discussed above, except the first digital signature is derived from more than one measurement device whose output is integrated into a single digital signature.

Formolo et al. discloses a digital signature is derived from more than one measurement device whose output is integrated into a single digital signature (paragraph 0035, lines 3-5).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Peterson et al. as modified with integrating signatures as disclosed by Formolo et al. for the purpose of enhancing monitoring of well performance (paragraph 0035, lines 9-10).

Regarding claim 7, Peterson et al. as modified by Ouerdane et al., Schlueter et al.,
 and Hassell discloses the claimed limitations as discussed above, except the second digital signature is derived from more than one measurement device whose output is integrated into a single digital signature.

Formolo et al. discloses a digital signature is derived from more than one measurement device whose output is integrated into a single digital signature (paragraph 0035, lines 3-5).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Peterson et al. as modified with integrating signatures as disclosed by Formolo et al. for the purpose of enhancing monitoring of well performance (paragraph 0035, lines 9-10).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. in view of Ouerdane et al., Schlueter et al., and Hassell as applied to claim 1 above, and further in view of N’Guessan et al. (US 2018/0003691).

Regarding claim 8, Peterson et al. as modified by Ouerdane et al., Schlueter et al.,
 and Hassell discloses the claimed limitations as discussed above, except the first digital signature is also derived from a basic sediment and water value of the first sample, and the second digital signature is also derived from a basic sediment and water value of the second sample. 

N’Guessan et al. discloses a signature is also derived from a basic sediment or water value of the first sample, and a second signature is also derived from a basic sediment or water value of the second sample (Abstract, lines 3-11). It would have been obvious to derive the signatures from both samples, a basic sediment and water value to detect microbial signatures that are specific to families associated with hydrocarbon reservoirs (Abstract, lines 6-7). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Peterson et al. as modified with samples from a basic sediment or water value as suggested by N’Guessan et al. for the purpose of detecting microbial signatures that are specific to families associated with hydrocarbon reservoirs.

Regarding claim 11, Peterson et al. as modified by Ouerdane et al., Schlueter et al.,
 and Hassell discloses the claimed limitations as discussed above, except the first digital signature is also derived from a total acid number value of the first sample, and the second digital signature is also derived from a total acid number value of the second sample. 

N’Guessan et al. discloses a first digital signature is also derived from a total acid number value of the first sample, and a second digital signature is also derived from a total acid number value of the second sample (comparing nucleic acid signatures, claim 8, lines 1-4). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Peterson et al. as modified with a nucleic acid component as disclosed by N’Guessan et al. for the purpose of deriving nucleic acid signatures.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. in view of Ouerdane et al., Schlueter et al., and Hassell as applied to claim 1 above, and further in view of Albahri (US 2007/0050154).

Regarding claim 17, Peterson et al. as modified by Ouerdane et al., Schlueter et al.,
 and Hassell discloses the claimed limitations as discussed above, except the first digital signature is also derived from a true boiling point value of the first sample, and the second digital signature is also derived from a true boiling point value of the second sample. 

Albahri discloses a first digital signature is also derived from a true boiling point value of a first sample, and a second digital signature is also derived from a true boiling point value of a second sample (paragraph 0072, lines 1-4). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Peterson et al. as modified with boiling point values as disclosed by Albahri for the purpose of exhibiting geochemical signatures (column 0072, lines 1-4).

Regarding claim 18, Peterson et al. as modified by Ouerdane et al., Schlueter et al.,
 and Hassell discloses the claimed limitations as discussed above, except the first digital signature is also derived from a vapor pressure value of the first sample, and the second digital signature is also derived from a vapor pressure value of the second sample. 

Albahri discloses a first digital signature is also derived from a vapor pressure value of a first sample, and a second digital signature is also derived from a vapor pressure value of a second sample (paragraph 0072, lines 1-12). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Peterson et al. as modified with vapor pressure values as disclosed by Albahri for the purpose of correlating with physical and chemical characteristics of signatures (column 0072, lines 1-7).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. in view of Ouerdane et al., Schlueter et al., and Hassell as applied to claim 1 above, and further in view of Deery et al. (US 2018/0219685).

Regarding claim 19, Peterson et al. as modified by Ouerdane et al., Schlueter et al.,
 and Hassell discloses the claimed limitations as discussed above, except the second digital signature is also compared with the first digital signature in a blockchain or other distributed ledger environment.

Deery et al. discloses a second digital signature is also compared with a first digital signature in a blockchain (paragraph 0023, lines 18-23).

While Deery et al. does not disclose a second digital signature is also compared with a first digital signature in other distributed ledger environment, the limitation is optional since it is recited in the alternative.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Peterson et al. as modified with comparing digital signatures as disclosed by Deery et al. for the purpose of determining the authenticity of the current version of an electronic device.

	Allowable Subject Matter

Claims 4, 5, and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method for verifying the composition of a hydrocarbon product, comprising the first digital signature is expressed in the form of principle components derived from the spectra, and each principle component is orthogonal to the preceding principle component (claims 4, 5) or the second digital signature is also compared with the first digital signature in a blockchain or other distributed ledger environment (claim 19) or the second digital signature is also compared with the first digital signature to verify chain of custody (claim 20) or the second digital signature is also compared with the first digital signature to verify compliance of the second sample of a hydrocarbon product with contractual requirements (claim 21) or the digital signatures are used in a data as a service platform to provide real-time visualization of hydrocarbon product data (claim 22) or the absorption spectra are generated by a swept source spectrometer taken at a resolution of up to 0.1 nm with a scan range between 1250 nm and 2100 nm (claim 23) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Izatt et al. (US 2007/0024856) discloses “FD-OCT generally includes swept source (SS) and spectral domain (SD) (paragraph 0003, lines 4-5). Izatt et al. further discloses higher resolution systems … for enabling shorter scanning ranges for swept sources or multiple spectrometers (paragraph 0038, lines 14-18). However, Izatt et al. does not disclose the absorption spectra are generated by a swept source spectrometer taken at a resolution of up to 0.1 nm with a scan range between 1250 nm and 2100 nm.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        September 4, 2022